Exhibit 10.2

 



SECOND LINE OF CREDIT LOAN AGREEMENT AND PROMISSORY NOTE

$ 7,368,421.05 Date: February 23, 2012

This Second Line of Credit Loan Agreement and Promissory Note (“Second Note”) is
entered into by and between VelaTel Global Communications, Inc., a Nevada
corporation (“VelaTel”), and Isaac Organization, Inc., a Canadian corporation
organized under the laws of Ontario, (“Isaac”), or its assigns, as of February
23, 2012 (“Effective Date”). VelaTel and Isaac are each sometimes referred to
individually in this Second Note as a “Party” and, together, as “Parties.”

RECITALS

A.               Contemporaneously with this Second Note, the Parties are
entering into an agreement to increase and extend a previous Line of Credit Loan
Agreement and Promissory Note (“First Note”) and to cancel a previous Stock
Purchase Agreement (“SPA”) between them.

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the Parties to this Second Note agree as
follows:

AGREEMENT

1.                FOR VALUE RECEIVED, VelaTel promises to pay to the order of
Isaac the principal sum of Seven Million Three Hundred Sixty-Eight Thousand Four
Hundred Twenty-One and 05/100 U.S. Dollars ($7,368,421.05), or so much thereof
as may be disbursed to, or for, the benefit of VelaTel by Isaac, in Isaac’s
discretion and subject to Isaac’s approval of budgets identifying VelaTel’s
proposed use of each funding request.

2.                RIGHT TO CONVERT. The Parties agree to add a conversion
feature granting Isaac an option to at any time convert all or any portion of
the balance of principal and interest due under this Second Note to shares of
VelaTel’s Series A common stock (“Shares”) to Isaac or any of its assigns. The
details of the conversion feature will be agreed to between the Parties when
VelaTel has additional authorized Shares available for issuance.

3.                LOAN SETUP FEE. From each Funding Request pursuant to this
Second Note, Isaac shall retain 5% of the amount requested (“Holdback”) as a
set-up fee and compensation for Isaac’s due diligence in connection with the
Second Note. Each Holdback shall, nonetheless, be added to the principal balance
and shall accrue interest along with the amount actually disbursed and
outstanding from time to time. The principal sum of this Second Note includes a
Holdback on total potential disbursements of $7,000,000.00.

4.                DUE DATE. The principal balance and accrued interest of this
Second Note shall be due and payable on December 31, 2012 (“Second Note Due
Date”). There shall be no penalty for early repayment of all or any part of the
principal and accrued interest on this Second Note.



1

 

 

5.                INTEREST AND PRINCIPAL OF THE SECOND NOTE: The unpaid
principal of the Second Note shall bear simple interest at the rate of ten
percent (10%) per annum. Interest shall be calculated based on the principal
balance, as may be adjusted from time to time to reflect additional advances
and/or partial repayments made pursuant to this Second Note. Interest on the
unpaid principal balance of this Second Note shall accrue but shall not be due
and payable until such time as the principal balance of this Second Note becomes
due and payable.

6.                ASSIGNMENT. Isaac shall have the right to assign its rights
under this Second Note in whole or in part.

7.                NOTICE: All notices and other communications given or made
pursuant to this Second Note (“Notice”) shall be in writing and shall be deemed
effectively given upon the earlier of actual receipt or: (i) personal delivery
to the Party to be notified; (ii) when sent, if sent by electronic mail or
facsimile during normal business hours of the recipient, and if not sent during
normal business hours, then on the recipient’s next business day; (iii) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one (1) business day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
shall be sent to the respective Parties at their address as set forth on the
signature page, or to such email address, facsimile number or address as
subsequently modified by Notice given in accordance with this Section.

8.                DEFAULT: VelaTel shall be in default of this Second Note on
the occurrence of any of the following events: (i) VelaTel shall fail to meet
its obligation to make the required principal or interest payments hereunder;
(ii) VelaTel shall be dissolved or liquidated; (iii) VelaTel shall make an
assignment for the benefit of creditors or shall be unable to, or shall admit in
writing their inability to pay their debts as they become due; (iv) VelaTel
shall commence any case, proceeding, or other action under any existing or
future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors, or any such action shall be commenced
against the undersigned; (v) VelaTel shall suffer a receiver to be appointed for
it or for any of its property or shall suffer a garnishment, attachment, levy or
execution; or (vi) failure to increase authorized Shares to allow Isaac to
convert.

9.                REMEDIES: Upon default of this Second Note, Isaac may declare
the entire amount due and owing hereunder to be immediately due and payable.
Isaac may also use all remedies in law and in equity to enforce and collect the
amount owed under this Second Note.

10.             ATTORNEY FEES: If any action at law or in equity is necessary to
enforce or interpret the terms of any of this Second Note, the prevailing Party
shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such Party may be
entitled.

11.             WAIVER: VelaTel hereby waives demand, presentment, notice of
dishonor, diligence in collecting, grace and notice of protest. 

VELATEL:

VELATEL GLOBAL COMMUNICATIONS INC.   ISAAC:

ISAAC ORGANIZATION, INC.

By: /s/ George Alverez______________________

George Alvarez, its Chief Executive Officer

 

By: /s/ Antonios Isaac____________________________

Antonios Isaac, its Chief Executive Officer

12526 High Bluff Drive, Suite 155

San Diego, CA 92130, USA

Facsimile: 760.230.7042

Email: galvarez@velatel.com

 

105 Schneider Road

Ottawa, Ontario K2K 1Y3, CANADA

Facsimile: 613.254.8912

Email: tony@isaac.com

 

 

2



